          Case 2:16-cv-00287-cr Document 277 Filed 07/01/20 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF VERMONT


   GARRET SITTS, et al.,

           Plaintiffs,                                        Civil Action No. 2:16-cv-00287-cr

   v.

   DAIRY FARMERS OF AMERICA, INC. and
   DAIRY MARKETING SERVICES, LLC,

           Defendants.



               DEFENDANTS DAIRY FARMERS OF AMERICA, INC. AND
                     DAIRY MARKETING SERVICES, LLC’S
                 PROPOSED VERDICT FORM FOR EACH PLAINTIFF

        Defendants Dairy Farmers of America, Inc. (“DFA”) and Dairy Marketing Services, LLC

(“DMS”) (collectively “DFA”) respectfully submit their proposed verdict form for each plaintiff

in this case, which are attached as Exhibits 1-20 herein. DFA reserves the right to further amend

its proposed verdict form for each plaintiff, including as a result of the Court’s ruling on any

pending motion, its rulings during trial (including pursuant to Federal Rule of Civil Procedure 50)

and/or its resolution of any other relevant legal dispute before the case is submitted to the jury.

        As just one example, DFA has moved in limine prior to trial to exclude several categories

of evidence and argument. Those motions are currently pending and not yet resolved. To the

extent that any aspect of the verdict forms proposed by DFA relates to any legal issue that is

currently subject to a motion in limine, DFA reserves the right to amend its proposed verdict form

for each plaintiff after the Court rules on any such issue.
        Case 2:16-cv-00287-cr Document 277 Filed 07/01/20 Page 2 of 3




Dated: July 1, 2020                Respectfully submitted,

                                    /s/ Alfred C. Pfeiffer Jr.
                                   Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                   Sarah M. Ray (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   505 Montgomery Street, Suite 2000
                                   San Francisco, CA 94111
                                   Telephone: 415-391-0600
                                   Facsimile: 415-395-8095
                                   Email: al.pfeiffer@lw.com
                                   Email: sarah.ray@lw.com

                                   Margaret M. Zwisler (admitted pro hac vice)
                                   Jennifer L. Giordano (admitted pro hac vice)
                                   Molly M. Barron (admitted pro hac vice)
                                   LATHAM & WATKINS LLP
                                   555 Eleventh Street, NW, Suite 1000
                                   Washington, DC 20004
                                   Telephone: 202-637-2200
                                   Facsimile: 202-637-2201
                                   Email: margaret.zwisler@lw.com
                                   Email: jennifer.giordano@lw.com
                                   Email: molly.barron@lw.com
                                   W. Todd Miller (admitted pro hac vice)
                                   BAKER & MILLER PLLC
                                   2401 Pennsylvania Avenue, NW, Suite 300
                                   Washington, DC 20037
                                   Telephone: 202-663-7820
                                   Facsimile: 202-663-7849
                                   Email: tmiller@bakerandmiller.com
                                   Ian P. Carleton
                                   SHEEHEY FURLONG & BEHM P.C.
                                   30 Main Street, P.O. Box 66
                                   Burlington, VT 05402
                                   Telephone: 802-864-9891
                                   Email: icarleton@sheeheyvt.com
                                   Counsel for Defendants Dairy Farmers of America,
                                   Inc. and Dairy Marketing Services, LLC




                                      2
          Case 2:16-cv-00287-cr Document 277 Filed 07/01/20 Page 3 of 3




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 1, 2020, I electronically filed with the Clerk of Court the
foregoing document using the CM/ECF system. The CM/ECF system will provide service of such
filing via Notice of Electronic Filing (NEF) to the following NEF parties:

       Joel G. Beckman, Esq. (jbeckman@nbparis.com)
       Gary L. Franklin, Esq. (gfranklin@primmer.com)
       William C. Nystrom, Esq. (wnystrom@nbparis.com)
       Elizabeth A. Reidy, Esq. (ereidy@nbparis.com)
       Dana A. Zakarian, Esq. (dzakarian@nbparis.com)



Dated: July 1, 2020                                  /s/ Alfred C. Pfeiffer Jr.
                                                    Alfred C. Pfeiffer Jr. (admitted pro hac vice)
                                                    LATHAM & WATKINS LLP
                                                    505 Montgomery Street, Suite 2000
                                                    San Francisco, CA 94111
                                                    Telephone: 415-391-0600
                                                    Facsimile: 415-395-8095
                                                    Email: al.pfeiffer@lw.com
